F|L.ED

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT 01= MONTANA OCT 2 3 2013
HELENA DIVISION Clerk. U.S. District Court
District Of Montana
Missou!a

STACY G. HALL,
CV 1 8-84-H-DLC-JTJ
Petitioner,
VS~ ORDER
REG]NALD M]CHAEL,
Respondent.

 

 

United States Magistrate Judge John T. Johnston issued his Findings and
Recommendation in this case on August 15, 2018, recommending that the Court
dismiss Hall’s Petition for Writ of Habeas Corpus, brought pursuant to 28 U.S.C.
§2254. (Doc. 5.) Hall timely filed objections to the Findings and
Recommendation. (Doc. 6.) Consequently, Hall is entitled to de novo review of
those findings and recommendations to which he has specifically objected. 28
U.S.C. § 636(b)(1)(C). Absent objection, this Court reviews findings and
recommendations for clear error. United States v. Reyna-Tapia, 328 F.3d 1114,
1121 (9th Cir. 2003) (en banc); Nzomas v. Arn, 474 U.S. 140, 149 (1985). Clear

error exists if the Court is left with a “deiinite and firm conviction that a mistake

has been committed.” United States v. .S:yrax, 235 F.3d 422, 427 (9th Cir. 2000)
(citations omitted).

Reviewing de novo, the Court concludes that it lacks jurisdiction to hear the
merits of Hall’s petition. The current petition marks Hall’s third petition arising
ii'om the same term of incarceration. See Hall v. Law, No. CV ll-07-GF-SEH;
Hall v. Kirkegard, No. CV 12-18-H-DLC. Hall challenges the state’s calculation
of his sentence, and he could have raised this argument in his iirst habeas petition.
28 U.S.C. § 2244(b)(2); Magwood v. Patterson, 561 U.S 320, 332-33 (2010).
What is more, even if the current petition were excused from the general rule
barring second or successive petitions, this Court would lack jurisdiction absent
order from the Ninth Circuit Court of Appeals. 28 U.S.C. § 2244(b)(3).

The Court also determines that Hall is not entitled to a certificate of
appealability. There is no reasonable debate regarding the Court’s jurisdiction
over Hall’s second or successive petition. See Miller-El v. Cockrell, 537 U.S. 322,
327 (2003).

Reviewing the remaining portions of Judge Lynch’s Findings and
Recommendations for clear error and finding none,

IT IS ORDERED:

(1) Judge Lynch’s Findings and Recommendation (Doc. 5) are ADOP'I'ED;
_2_

(2) Hall’s Petition (Doc. 1) is DISMISSED for lack of jurisdiction;

(3) A certificate of appealability is DENIED; and

(4) The Clerk of Court shall enter judgment of dismissal by separate
document

DATED this Z?>niday of October, 2018,

tim

Dana L. Christensen, Chief Judge
United States District Court

